Exhibit 10.2

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT (this “Amendment”), dated as of November 6, 2017, to the Second
Amended and Restated Credit Agreement dated as of May 13, 2016 (as amended,
restated, amended and restated or otherwise modified prior to the date hereof,
the “Credit Agreement”), among Office Depot, Inc. (the “Borrower”), the several
banks and other institutions from time to time parties thereto (the “Lenders”),
JPMorgan Chase Bank N.A., London Branch, as European administrative agent and
European collateral agent, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent’) and US collateral agent, Wells
Fargo Bank, National Association, and Bank of America, N.A., as syndication
agents, and U.S. Bank National Association, Fifth Third Bank, an Ohio Banking
Corporation, SunTrust Bank and NYCB Specialty Finance Company, LLC as
documentation agents.

W I T N E S S E T H:

WHEREAS, Section 6.01(i) of the Credit Agreement permits the Borrower or any
other U.S. Loan Party to incur Indebtedness in an aggregate principal amount not
to exceed $750,000,000 at any time outstanding (the “Permitted Indebtedness”);

WHEREAS, Section 6.02(i) of the Credit Agreement permits the Loan Parties to
provide Liens to secure the Permitted Indebtedness so long as, if such Permitted
Indebtedness is secured on a second priority basis by Liens on the ABL Priority
Collateral, the Secured Obligations are secured by a perfected second priority
Lien in all assets securing such Permitted Indebtedness on a first priority
basis, subject to documentation (including an intercreditor agreement)
satisfactory to the Agents;

WHEREAS, Section 9.02 of the Credit Agreement permits the Credit Agreement and
any other Loan Document to be amended from time to time with the written consent
of the Required Lenders; and

WHEREAS, Section 9.02 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Borrower and the Administrative Agent in order
to cure any ambiguity, omission, defect or inconsistency, which amendment shall
be effective without any further action or consent of any other Person if the
same is not objected to in writing by the Required Lenders within five Business
Days following receipt of notice thereof (an amendment effected pursuant to the
foregoing clause, a “Technical Amendment”);

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:

I. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

II. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

(i) The defined term “ABL Priority Collateral” is hereby amended to delete the
reference therein to “the Intercreditor Agreement” and substitute in lieu
thereof the term “the 2012 Intercreditor Agreement”.

 



--------------------------------------------------------------------------------

(ii) Clause (n) of the defined term “Eligible Accounts” is hereby amended to
delete the text “[reserved]” and substitute in lieu thereof the text “in respect
of which the payment proceeds thereof are not directed by the applicable Loan
Party to be deposited into a Collateral Deposit Account or a Lock Box”;

(iii) The defined term “Fixed Charges” is hereby amended to insert the word
“scheduled” immediately before the phrase “Capital Lease Obligation payments”;

(iv) The defined term “Fixed Charge Coverage Ratio” is hereby amended to insert
the following proviso at the end thereof:

“provided that payments of up to $134,000,000 made in respect of the acquisition
of the Global Headquarters in August of 2017 shall neither be considered Capital
Expenditures nor Fixed Charges for purposes of the calculation of the Fixed
Charge Coverage Ratio”.

(v) The defined term “Intercreditor Agreement” is hereby amended and restated as
follows:

“Intercreditor Agreement” means, as of any date, a customary intercreditor
agreement entered into pursuant to Section 6.02(i) with respect to any
Indebtedness incurred under Section 6.01(i) and which Indebtedness remains
outstanding as of such date (and “Intercreditor Agreement” shall mean all of
such agreements collectively or individually, as the context may require).

(vi) The following defined terms are hereby inserted in appropriate alphabetical
order:

“2012 Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of March 14, 2012, among the Administrative Agent and Collateral Agent, U.S.
Bank National Association, as collateral agent for the Notes Secured Parties (as
defined therein) and each of the Loan Parties party thereto.

“Bundled Contract Collection Account” means any deposit account (as such term is
defined in the UCC) of the Company or any of its Subsidiaries maintained solely
to collect the payment of bundled contract receivables of which the equipment
portion of such receivables has been sold in a Permitted Bundled Contract Sale.

“Bundled Services Agreement” means an agreement between a Loan Party or any of
its Subsidiaries and a customer thereof that provides for both the lease of
computer hardware and other related equipment by such Loan Party or Subsidiary
to such customer and the provision of services by such Loan Party or Subsidiary
to such customer related to such leased computer hardware and equipment, in each
case entered into by such Loan Party or Subsidiary in the ordinary course of
business.

“Collateral Deposit Account” has the meaning assigned thereto in the US Security
Agreement.

“Global Headquarters” means the Company’s global headquarters located at 6600 N.
Military Trail in Boca Raton, Florida.

 

2



--------------------------------------------------------------------------------

“Permitted Bundled Contract Sale” means the sale by any Loan Party or its
Subsidiaries of both equipment and the receivables generated by the lease of
such equipment under a Bundled Services Agreement so long as (i) such sale is
made in the ordinary course of business, (ii) such Loan Party or Subsidiary
receives cash proceeds from such sale in an aggregate amount equal to or
exceeding the sum of the present value of (A) the estimated residual value of
such equipment at the end of the term of such Bundled Services Agreement and
(B) such receivables (other than the portion of receivables attributable to
services to be provided by a Loan Party or its Subsidiaries, which may be paid
(directly or indirectly) to a Loan Party or its Subsidiaries as and when
collected from the applicable payor), in each case discounted at a rate equal to
or less than the implicit rate of interest under such Bundled Services
Agreement, (iii) the service related receivables generated under such Bundled
Services Agreement are required to be either (A) paid directly to such Loan
Party or Subsidiary by the customer, (B) deposited by the customer into a
Bundled Contract Collection Account or (C) paid directly to the purchaser of the
equipment and receivables (or other entity designated thereby) and disbursed to
such Loan Party or Subsidiary in a reasonably prompt manner or as otherwise
provided in the agreements governing such Bundled Contract Collection Account
permitted hereunder and (iv) any such sale (and the obligations in respect
thereof) is non-recourse, and does not in any way obligate the Company or any of
its Subsidiaries (other than the entity selling such equipment and receivables),
other than pursuant to Standard Undertakings.

“Standard Undertakings” means, with respect to any Permitted Bundled Contract
Sale, representations, warranties, covenants, indemnities and guarantees of
performance entered into by the Company or any Restricted Subsidiary of the
Company which the Company has determined in good faith to be customary in
transactions of such type.

(b) Section 5.01(j) of the Credit Agreement is hereby amended by deleting the
time period “15 Business Days” and substituting in lieu thereof the time period
“45 days”.

(c) Section 6.01 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (o) thereof, (ii) deleting the “.” at the end of
clause (p) thereof and substituting in lieu thereof the text “; and” and
(iii) inserting the following immediately after clause (p) thereof:

“(q) to the extent constituting Indebtedness, obligations arising from any
Permitted Bundled Contract Sale; provided that notwithstanding anything to the
contrary in this Agreement, in no event shall the Borrower or any of its
Subsidiaries Guarantee any of such Indebtedness other than pursuant to Standard
Undertakings.”

(d) Section 6.02 of the Credit Agreement is hereby amended as follows:

(i) inserting after the words “by a perfected second priority Lien in all
assets” in clause (i) thereof the parenthetical “(subject to Section 9.26)”;

(ii) replacing the word “Agents” in clause (i) thereof with the text
“Administrative Agent and the Syndication Agents”;

(iii) deleting the word “and” at the end of clause (o) thereof;

 

3



--------------------------------------------------------------------------------

(iv) deleting the “.” at the end of clause (p) thereof and substituting in lieu
thereof the text “; and”;

(v) inserting the following immediately after clause (p) thereof:

“(q) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(q), or other non-Indebtedness obligations arising in connection
with a Permitted Bundled Contract Sale, to the extent such Liens extend only to
the assets subject of such Permitted Bundled Contract Sale and any related
Bundled Contract Collection Account or similar collection account.”; and

(vi) deleting the text “under clause (a) of the definition of Permitted
Encumbrance and clause (a) above” in the last paragraph thereof and substituting
in lieu thereof the text “under clause (a) of the definition of Permitted
Encumbrance and clauses (a) and (q) above”.

(e) Section 6.04(q) of the Credit Agreement is hereby amended to add immediately
prior to the “;” at the end thereof, the following:

“, and performance guarantees by the Borrower or any of its Subsidiaries entered
into in connection with a Permitted Bundled Contract Sale, and solely to the
extent constituting a Standard Undertaking in respect thereof”.

(f) Section 6.05(f) of the Credit Agreement is hereby amended by to delete the
text “[reserved]” and substitute in lieu thereof the text “any Permitted Bundled
Contract Sale”;

(g) Section 6.09(b) of the Credit Agreement is hereby amended by (i) inserting
at the beginning of clause (D) thereof the text “(i)” and (ii) inserting
immediately prior to the “;” at the end of clause (D) thereof the following:

“; and (ii) any other mandatory prepayments of Indebtedness incurred under
Section 6.01(i) that are required by the terms of the documentation governing
such Indebtedness”.

(h) Section 6.11 of the Credit Agreement is hereby amended by inserting
immediately prior to the “.” at the end thereof the following:

“(vi) with respect to any agreement governing Indebtedness incurred pursuant to
Section 6.01(i), the foregoing clause (b) shall not apply to any such
restrictions or conditions imposed by such agreement that are customary for
Indebtedness of such type and that do not materially affect any Loan Party’s
ability to make anticipated principal or interest payments on the Loans or
anticipated payments in respect of any other Obligations and (vii) the foregoing
shall not apply to customary restrictions contained in any agreements or
documents governing any Permitted Bundled Contract Sale relating to the assets
so sold”.

(i) Section 8.01 of the Credit Agreement is hereby amended by inserting the
following at the end of the first paragraph thereof:

 

4



--------------------------------------------------------------------------------

“For the avoidance of doubt, each of the Lenders and the Issuing Banks hereby
authorizes and directs the Administrative Agent to enter into (i) any
Intercreditor Agreement pursuant to Section 6.02(i), perform each Intercreditor
Agreement on its behalf and take any actions thereunder as determined by the
Administrative Agent to be necessary or advisable to protect the interest of the
Lenders, and each Lender agrees to be bound by the terms of each Intercreditor
Agreement and (ii) any Security Document in connection with Section 6.02(i) in
order to ensure the Secured Obligations are secured by a Lien (subject to
Section 9.26) in all assets securing any Indebtedness incurred pursuant to
Section 6.01(i) (it being understood that any such Security Document may
(without the consent of any Lender) take the form of an amendment to, or
amendment and restatement of, any existing Security Document so long as the sole
amendments thereto are such changes as are reasonably necessary or appropriate,
in the opinion of the Administrative Agent, to effectuate the intent of
Section 6.02(i)).”

(j) in accordance with the provisions of a Technical Amendment:

(i) Section 9.02(b) of the Credit Agreement is hereby amended to add at the
beginning of clause (xi) thereof the following text: “except as contemplated by
Section 6.02(i) (solely with respect to the subordination of (x) the Liens
granted to the Administrative Agent on Collateral that is not ABL Priority
Collateral to (y) the Liens on such assets securing any Indebtedness incurred
under Section 6.01(i)),”;

(ii) Section 9.02(c) of the Credit Agreement is hereby amended by (x) deleting
the word “or” at the end of each of clauses (iii) and (iv) thereof and
substituting in lieu thereof, in each case, a “,” and (y) inserting the
following immediately after clause (v):

“or (vi) to effectuate the provisions of Section 9.23(d)”; and

(iii) Section 9.23(d) is hereby amended to add after the phrase “consequence of
the issuance of such Indebtedness”, the following parenthetical:

“(including the second priority Liens that were granted in connection with the
issuance of the Existing 2019 Notes)”.

III. Amendments to the U.S. Security Agreement.

(a) Section 1.3 of the U.S. Security Agreement is hereby amended as follows:

(i) The following paragraph is hereby inserted immediately prior to the last
paragraph thereof:

“The following terms shall have the meanings assigned thereto in the
Intercreditor Agreement: “Notes Obligations”, “Notes Priority Collateral”,
“Notes Representative”, “Senior Secured Notes Priority Collateral”, “Term Loan
Priority Collateral”, “Term Loan Obligations” and “Term Loan
Representative”.”    

(ii) The term “Excluded Assets” is hereby amended to (i) delete the text “Senior
Secured Notes Priority Collateral (as defined in the Intercreditor Agreement)”
and substitute in lieu thereof the text “Senior Secured Notes Priority
Collateral or Term Loan Priority Collateral”, (ii) deleting the word “and” at
the end of clause (11) thereof,

 

5



--------------------------------------------------------------------------------

(iii) adding the text “; and” at the end of clause (12) thereof and
(iv) inserting the following immediately after clause (12) thereof:

“(13) any assets sold pursuant to a Permitted Bundled Contract Sale and any
related Bundled Contract Collection Account.”

(iii) The following defined term is hereby inserted in appropriate alphabetical
order:

“Excluded Account” shall mean any Bundled Contract Collection Account.

(b) Section 3.1 of the U.S. Security Agreement is hereby amended to delete the
text “Notes Priority Collateral (as defined in the Intercreditor Agreement)” and
substitute in lieu thereof the text “Notes Priority Collateral and/or Term Loan
Priority Collateral”.

(c) Section 4.1(c)(ii) of the U.S. Security Agreement is hereby amended by
inserting after the words “no payments” the parenthetical “(other than with
respect to Accounts arising from a Permitted Bundled Contract Sale)”.

(d) Section 4.2(b) of the U.S. Security Agreement is hereby amended and restated
as follows:

“If any Grantor owns or acquires any Instrument in excess of $5,000,000
constituting Collateral (other than checks and other payment instruments
received and collected in the ordinary course of business), such Grantor will,
no later than the date required to deliver annual financial statements and
quarterly financial statements pursuant to the Credit Agreement and otherwise as
may from time to time be reasonably requested by the Administrative Agent,
deliver such Instrument to the Administrative Agent appropriately endorsed to
the order of the Administrative Agent (unless a Notes Representative and/or Term
Loan Representative is granted a prior security interest in such Instrument and
the same is required to be delivered (and are delivered) to the Notes
Representative or Term Loan Representative for the benefit of the holders of
Notes Obligations and/or Term Loan Obligations, as applicable, pursuant to the
Intercreditor Agreement).”

(e) Section 4.7 of the U.S. Security Agreement is hereby amended and restated as
follows:

“Further Actions. Each Grantor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such schedules, confirmatory assignments, conveyances, financing statements,
transfer endorsements, certificates, reports and other assurances or instruments
(unless a Notes Representative and/or Term Loan Representative is granted a
prior security interest, in accordance with the Intercreditor Agreement, in such
certificates and instruments and the same are required to be delivered (and are
delivered) to the Notes Representative or Term Loan Representative for the
benefit of the holders of Notes Obligations and/or Term Loan Obligations, as
applicable, pursuant to the Intercreditor Agreement) and take such further
steps, relating to its property or rights covered by the security interest
hereby granted, as the Administrative Agent may reasonably require in order to
maintain a perfected security interest; provided, however, that this Section 4.7
shall not obligate any

 

6



--------------------------------------------------------------------------------

Grantor to otherwise undertake collateral perfection or protection obligations
not otherwise required under this Agreement (it being understood that perfection
obligations with respect to Collateral that is perfected by delivery or control
shall only be as expressly required pursuant to other provisions of this
Security Agreement, and, except as expressly provided herein, actions with
respect to Collateral that are not subject to perfection under the UCC shall not
be required).”

(f) Section 7.1 of the U.S. Security Agreement is hereby amended by inserting
the following sentence at the end thereof:

“No Deposit Account Control Agreement shall be required with respect to Excluded
Accounts.”

(g) Section 7.3(b) of the U.S. Security Agreement is hereby amended by
(i) inserting after the words “each Grantor shall direct all of its Account
Debtors to forward payments” the parenthetical “(other than payments in respect
of Receivables arising from a Permitted Bundled Contract Sale)” and
(ii) inserting after the words “any Grantor receives any proceeds of any
Receivables” the parenthetical “(other than payments in respect of Receivables
arising from a Permitted Bundled Contract Sale)”.

(h) Section 7.4 of the U.S. Security Agreement is hereby amended by inserting
after the words “or establishing a new Lock Box” the parenthetical “(in each
case, other than an Excluded Account)”.

(i) Section 11.18 of the U.S. Security Agreement is hereby amended by deleting
the words “NOTES DOCUMENT” and substituting in lieu thereof “LOAN DOCUMENT”.

IV. Release of OfficeMax Nevada Company. The parties hereto hereby agree that as
of the Amendment Effective Date, (i) OfficeMax Nevada Company shall be released
from its Loan Guaranty, (ii) all Liens granted to any Collateral Agent on the
Collateral of OfficeMax Nevada Company to secure the Secured Obligations shall
be automatically released and (iii) OfficeMax Nevada Company shall no longer
constitute a “Grantor”, “Loan Guarantor” or “Loan Party” for purposes of any
Loan Document. The Administrative Agent or the applicable Collateral Agent shall
promptly execute and delivery to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
release.

V. Effectiveness of Amendment. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) upon which the following conditions are
satisfied:

(i) receipt by the Administrative Agent of a duly executed counterpart to this
Amendment from the Required Lenders and the Borrower; and

(ii) execution by the Administrative Agent of this Amendment (it being
understood that the Administrative Agent shall only execute this Amendment if
the Lenders shall have received, at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to this
Amendment).

VI. Representations and Warranties. The Borrower hereby represents and warrants
that (a) each of the representations and warranties in the Credit Agreement
shall be, after giving effect to this Amendment, true and correct in all
material respects as if made on and as of the Amendment Effective

 

7



--------------------------------------------------------------------------------

Date (unless such representations and warranties are stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date) and
(b) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

VII. No Other Amendments; Confirmation. Except as expressly amended hereby, the
provisions of the Credit Agreement and the U.S. Security Agreement are and shall
remain in full force and effect.

VIII. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

IX. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

[signature pages follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

OFFICE DEPOT, INC. By:  

 

  Name:   Title:

 

Second Amendment Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

Second Amendment Signature Page



--------------------------------------------------------------------------------

[        ], as a Lender By:  

 

  Name:   Title:

 

Second Amendment Signature Page